 


109 HR 5175 IH: IRS Refund Accessibility Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5175 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Doggett (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the Secretary of the Treasury to disclose taxpayer identity information through mass communications to notify persons entitled to tax refunds. 
 
 
1.Short titleThis Act may be cited as the IRS Refund Accessibility Act of 2006. 
2.Disclosure of taxpayer identity for tax refund purposesParagraph (1) of section 6103(m) of the Internal Revenue Code of 1986 (relating to disclosure of taxpayer identity information for tax refunds) is amended by inserting , and through any other means of mass communication, after media. 
 
